t c memo united_states tax_court bayne french and christine french petitioners v commissioner of internal revenue respondent docket no filed date ross p keogh and william e mccarthy for petitioners inga c plucinski-holbrook for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency the internal_revenue_service irs or respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure dollar_figure and dollar_figure respectively arising from petitioners’ claimed carryover charitable_contribution deductions the claimed charitable_contribution deductions are related to a conveyance to the montana land reliance mlr of a conservation_easement on undeveloped rural land in montana the issues for decision are whether petitioners complied with the contemporaneous written acknowledgment requirement of sec_170 whether petitioners had an ownership_interest in the property and whether petitioners properly valued the conservation_easement because we hold that petitioners did not comply with the strict substantiation requirements of sec_170 and are therefore not entitled to the claimed carryover charitable_contribution deductions we need not and do not decide whether petitioners had an ownership_interest in the property or whether petitioners properly valued the conservation_easement findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in montana when they petitioned this court petitioners assert and we will assume for purposes of this case that the following facts regarding the formation and existence of certain trusts are true unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner bayne french’s parents davy and priscilla french formed in the davy a french and priscilla a french trust french trust and served as trustees between and davy and priscilla french and the french trust acquired four contiguous but separate parcels property at issue davy and priscilla french either individually or as trustees of the french trust transferred various interests in the property at issue to petitioner bayne french his sister monette french lembke and the monette r french and bayne a french trust mbf trust petitioner bayne french and monette french lembke subsequently transferred their individual interests in the property at issue to the mbf trust on date davy a french and priscilla a french as trustees of the french trust and as trustees of the camren k lembke trust and monette french lembke and bayne a french as trustees of the mbf trust granted a conservation_easement on the property at issue to the mlr the conservation_easement was memorialized in a deed of conservation_easement conservation deed signed by the trustees of the three trusts and a representative of the mlr respondent questions whether the french trust and the camren k lembke trust exist whether the trusts exist is immaterial to the court’s analysis but provides useful context for the parties’ arguments the parties stipulated that the mlr is a qualified_organization for purposes of sec_170 and is tax-exempt under sec_501 the conservation deed contained covenants intended to preserve the rural agricultural and natural scenic qualities of the area by the retention of significant open space for a variety of uses including wildlife habitat recreation forest management and agricultural purposes the conservation deed stated that the consideration for the conservation_easement was the mutual covenants in the deed the conservation deed stated nothing about the nature or extent of the ownership_interest that each of the trusts had in the property at issue if any nor did it state whether the mlr had provided goods or services in return for the conservation_easement or whether the conservation deed constituted the entire agreement between the three trusts and the mlr davy french hired an appraiser to prepare a report estimating the cash_value of the conservation_easement on date the appraiser issued a report that valued the entire conservation_easement at dollar_figure million petitioners valued bayne french’s proportional share of the conservation_easement at dollar_figure petitioners timely filed their joint federal_income_tax return for the taxable_year on a form_1040 u s individual_income_tax_return without claiming a charitable_contribution_deduction for the conservation_easement on or the parties do not dispute that the conservation_easement was exclusively for conservation purposes as required by sec_170 before date petitioners amended their return on a form 1040x amended u s individual_income_tax_return and claimed a charitable_contribution_deduction of dollar_figure on a form_8283 noncash charitable_contributions attached to the amended return petitioners reported that they had contributed a conservation_easement in and bayne french’s proportional share of the conservation_easement was valued at dollar_figure after petitioners had filed their amended_return an mlr representative stated in a letter to davy french and priscilla french dated date that no goods or services were furnished in respect of your easement donation petitioners timely filed their joint federal_income_tax returns petitioners claimed for carryover charitable_contribution deductions with respect to the conservation_easement of dollar_figure dollar_figure and dollar_figure respectively respondent examined petitioners’ joint federal_income_tax returns for the taxable years and respondent’s appraiser valued the entire conservation_easement at dollar_figure on date respondent issued a notice_of_deficiency to petitioners disallowing the carryover charitable_contribution petitioners’ appraiser valued the entire conservation_easement granted by the donor group at dollar_figure million see supra p deductions because petitioners had failed to prove that they had an ownership_interest in the property at issue had failed to obtain a contemporaneous written acknowledgment that complied with the substantiation requirements of sec_170 and had failed to prove the value of the conservation_easement petitioners timely petitioned this court opinion i the presumption of correctness and the burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 however if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he or she complied with the requirements under the code to substantiate any item credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see also 116_tc_438 although petitioners argue that the burden_of_proof should shift to respondent they have not proven that they meet the requirements of sec_7491 or established their compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioners therefore bear the burden_of_proof ii contemporaneous written acknowledgment sec_170 provides that no deduction shall be allowed for charitable_contributions of dollar_figure or more unless the contribution is substantiated with a contemporaneous written acknowledgment from the donee organization the contemporaneous written acknowledgment need not take any particular form see schrimsher v commissioner tcmemo_2011_71 slip op pincite quoting h_r conf rept no pincite ndollar_figure 1993_3_cb_393 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 sec_170 provides an exception to the contemporaneous written acknowledgment requirement petitioners did not assert that this exception applies but it must meet the requirements of sec_170 the doctrine_of substantial compliance does not apply to excuse compliance with the strict substantiation requirements of sec_170 averyt v commissioner tcmemo_2012_198 slip op pincite if a taxpayer fails to meet the strict substantiation requirements of sec_170 the entire deduction is disallowed see sec_170 374_f3d_881 9th cir the deterrence value of sec_170’s total denial of a deduction comports with the effective administration of a self-assessment and self- reporting system aff’g 118_tc_528 sec_170 provides that a contemporaneous written acknowledgment must include i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii a written acknowledgment is contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of the date the return was filed or the due_date including extensions for filing the return for the year in which the charitable contribution was made see sec_170 it follows that petitioners had to obtain a written acknowledgment contemporaneous with their return because they made the charitable_contribution in petitioners have two written acknowledgments that may satisfy the requirements of sec_170 the first is the conservation deed recorded on date the second is the letter from an mlr representative to davy and priscilla french dated date petitioners filed their amended_return on or before date the letter is therefore not contemporaneous with petitioners’ return and cannot satisfy the substantiation requirements see sec_170 because the conservation deed is the only written acknowledgment that is contemporaneous with petitioners’ return we must decide whether the conservation deed complies with the strict substantiation requirements of sec_170 sec_170 requires that a contemporaneous written acknowledgment state whether the donee organization provided goods or services although is not one of the years at issue the court may consider facts relating to tax years that are not otherwise within the court’s jurisdiction where necessary to correctly redetermine the amount of the tax_deficiency for the years at issue see sec_6214 in exchange for the donor’s charitable_contribution the parties dispute whether the conservation deed can satisfy this requirement we have held that a deed of conservation_easement may satisfy the substantiation requirements of sec_170 including subparagraph b ii see eg averyt v commissioner tcmemo_2012_198 simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir generally to satisfy the requirement of sec_170 the deed must contain a statement about whether the donee provided goods or services for the contribution schrimsher v commissioner slip op pincite when a deed does not contain an explicit statement this court has looked to the deed as a whole to determine whether the donee provided goods or services see rp golf llc v commissioner tcmemo_2012_282 at averyt v commissioner slip op pincite in both averyt and rp golf llc the taxpayers claimed charitable_contribution deductions for conservation easements and relied on the deeds to substantiate the deductions rp golf llc v commissioner at averyt v commissioner slip op pincite neither deed stated whether the donee organization provided any goods or services in exchange for the charitable_contribution rp golf llc v commissioner at averyt v commissioner slip op pincite however in averyt the deed stated that the conservation_easement was granted for the purpose of conservation and that the deed was the entire agreement of the parties see averyt v commissioner slip op pincite moreover in rp golf llc v commissioner at the deed stated that the conservation_easement was made in consideration of the covenants and representations contained herein and for other good and valuable consideration but the deed did not include any consideration of any value other than the preservation of the property additionally similar to the deed in averyt the deed in rp golf llc v commissioner at stated that it was the entire agreement of the parties in the light of these facts the court in averyt and rp golf llc held that the taxpayers had substantiated their charitable_contributions because the deeds taken as a whole proved compliance with sec_170 rp golf llc v commissioner at averyt v commissioner slip op pincite-dollar_figure the above analysis demonstrates that when a deed of conservation_easement does not explicitly state whether the donee provided goods or services in exchange for the charitable_contribution the deed taken as a whole must prove compliance although in rp golf llc v commissioner tcmemo_2012_282 the court held that the taxpayers had complied with the requirements of sec_170 the parties proceeded to trial on other issues and that case is pending before the court see rp golf llc v commissioner t c dkt no filed date with sec_170 rp golf llc v commissioner at averyt v commissioner slip op pincite as described in averyt and rp golf llc factors that support compliance are that the deed recites no consideration other than the preservation of the property and that the deed contains a provision stating that the deed is the entire agreement of the parties see rp golf llc v commissioner at averyt v commissioner slip op pincite this information allows the irs to conclude that a taxpayer correctly reported his or her charitable_contribution and that the taxpayer did not receive any consideration for the contribution see durden v commissioner tcmemo_2012_140 slip op pincite noting that a statement about whether goods or services were provided for a charitable_contribution is necessary to determining the amount of the deduction in the instant case the conservation deed did not state whether the donee provided goods or services in exchange for the charitable_contribution therefore we must analyze whether the deed taken as a whole shows compliance with sec_170 although the conservation deed includes provisions stating that the intent of the parties is to preserve the property those provisions do not confirm that the preservation of the property was the only consideration because the deed did not include a provision stating that it is the entire agreement of the parties without such a provision the irs could not have determined by reviewing the conservation deed whether petitioners received consideration in exchange for the contribution of the conservation_easement we conclude therefore that the conservation deed taken as a whole is insufficient to satisfy sec_170 because petitioners’ contemporaneous written acknowledgment does not comply with sec_170 petitioners are not entitled to any claimed carryover charitable_contribution deductions see sec_170 and respondent’s determination is sustained we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
